PER CURIAM.
Motion for appeal by East Kentucky Rural Electric Cooperative Corporation from a judgment of the Henry Circuit Court, awarding Forest Erwin and others the sum of $1,500 for an easement which appellant obtained by the exercise of its right of eminent domain. The easement is 100 feet wide and 2,359 feet in length.
Appellant contends that the award is excessive and relies upon Salt River Rural Electric Cooperative Corporation v. Thurman, Ky., 275 S.W.2d 780, to support its position.
In Tennessee Gas Transmission Company v. Teater, Ky., 252 S.W.2d 674, it was pointed out that there is no definite yardstick which a court may apply in deciding whether damages are excessive in a given case.
Since the Thurman case, we have affirmed (always by a divided court) awards *555comparable to the one in the instant case. The cases are: East Kentucky Rural Electric Cooperative Corporation v. Hall, Ky., 301 S.W.2d 891, May 3, 1957; East Kentucky Rural Electric Cooperative Corporation v. Burke., Ky., 301 S.W.2d 892, May 3, 1957; East Kentucky Rural Electric Cooperative Corporation v. Asbury, Ky., 302 S.W.2d 370, May 17, 1957; East Kentucky Rural Electric Cooperative Corporation v. Wireman, Ky., November 22, 1957, 307 S.W.2d 556; East Kentucky Rural Electric Cooperative Corporation v. Blevins, Ky., 309 S.W.2d 345.
The damages do not strike us as being so excessive as to have been the result of passion and prejudice.
The motion for an appeal is overruled and the judgment affirmed.